Case 2:20-cv-01437-ODW-AS Document 61-2 Filed 06/22/20 Page 1 of 5 Page ID #:1306




                                  EXHIBIT A
  Case 2:20-cv-01437-ODW-AS Document 61-2 Filed 06/22/20 Page 2 of 5 Page ID #:1307




                   April 28, 2020

                   VIA ELECTRONIC MAIL
                   Deborah S. Mallgrave                                    Michael Finnegan
                   Joshua Robbins                                          Jennifer Stein
                   Greenberg Gross LLP                                     Jeff Anderson & Associates
                   650 Town Center Drive, Suite 1700                       11812 San Vincente Boulevard, #503
                   Costa Mesa, California                                  Los Angeles, California, 90049
                     DMallgrave@GGTrialLaw.com                               Mike@AndersonAdvocates.com
                     JRobbins@GGTrialLaw.com                                 Jennifer@AndersonAdvocates.com


                   Re:      Sochil Martin v. La Luz Del Mundo, et al., Case No. 2:20-cv-01437
                            (the “Action”)

                   Dear Counsel:

                   As you know, my office represents Defendants Alma Zamora De Joaquin
                   (“Mrs. Joaquin”) and Adoraim Joaquin Zamora (“Mr. Zamora”). We write to
                   request that Plaintiff Sochil Martin (“Plaintiff”) voluntarily dismiss Mrs. Joaquin
                   and Mr. Zamora from the Action immediately.

                   Plaintiff’s complaint (the “Complaint”) alleges eleven causes of action. Only three
                   are asserted against these two defendants: the Fourth Cause of Action for
                   Conspiracy to Violate 18 U.S.C. § 1594 (alleged trafficking); the Sixth Cause of
                   Action for Violation of 18 U.S.C. §1593A (alleged benefitting financially from
                   trafficking); and the Ninth Cause of Action for Violation of 18 U.S.C. § 1962(c)
                   (alleged “RICO” claims).

                   We have carefully reviewed the Complaint. The Complaint only makes vague and
                   conclusory allegations against Mrs. Joaquin and Mr. Zamora, none of which
                   support any of the causes of action asserted against them.

                   Basically, the complaint alleges that Mrs. Joaquin and Mr. Zamora knew of alleged
                   misconduct of others, entered into some sort of agreement regarding the alleged
                   misconduct, benefitted from the alleged misconduct and, therefore, are allegedly
                   responsible for the Plaintiff’s alleged damages. These are all conclusory
                   allegations and not a single fact was asserted that support any of these allegations.

                   With respect to Mrs. Joaquin, the only specific fact alleged is that she allegedly
                   “lived on two properties…purchased by the family or presented to the Apostle by
                   members of the LDM elite….” The two properties referenced in the Complaint are
                   two alleged ranches, one in Redlands, California and one in Seguin, Texas. She
                   never lived on either property.

100 Bayview Circle Suite 5500 | Newport Beach California 92660 | p.949.861.2524 f.949.269.6364
Case 2:20-cv-01437-ODW-AS Document 61-2 Filed 06/22/20 Page 3 of 5 Page ID #:1308




          With respect to Mr. Zamora, the Complaint alleges that he “acquired a mansion in
          Malibu, California, paid for by” contributions of LDM members and that his
          college education (an alleged “expensive university”) was paid with donated funds.
          He does not own a property in Malibu, California, much less a mansion. Indeed,
          this is something that can be confirmed by a simple review of publicly available
          records at the County Recorder’s Office.

          As a matter of law, these allegations (even if true) are insufficient to state (much
          less prove) a claim against either of these defendants under any of these causes of
          action. Moreover, there is no evidence that either defendant knew or had reason to
          know of any of the alleged misconduct, that they agreed to participate in any
          alleged conspiracy, that they somehow benefitted from any alleged agreement to
          participate in the alleged misconduct, that anything they did caused any damage to
          Plaintiff, or that the alleged damages are recoverable under any of the claims
          asserted against these defendants. Basically, you filed a lawsuit against the wife and
          son of someone you claimed caused damages to your client without any evidence
          that either the wife or the son had any knowledge of or involvement with the
          alleged incidents or that they individually caused any harm to your client.

          Rule 11 of the Federal Rules of Civil Procedure provides that “[b]y presenting the
          Complaint to the Court, Plaintiff’s counsel is certifying that to the best of the
          person’s knowledge, information, and belief, formed after an inquiry reasonable
          under the circumstances: (1) it is not being presented for any improper purpose,
          such as to harass, cause unnecessary delay, or needlessly increase the cost of
          litigation; (2) the claims…and other legal contentions are warranted by existing law
          or by a nonfrivolous argument for extending, modifying, or reversing existing law
          or for establishing new law; (3) the factual contentions have evidentiary support or,
          if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery…..”

          California Civil Procedure Code section 128.7 provides that “[b]y presenting to the
          court, whether by signing, filing, submitting, or later advocating, a pleading…, an
          attorney…is certifying that to the best of the person’s knowledge, information, and
          belief, formed after an inquiry reasonable under the circumstances, all of the
          following conditions are met: (1) It is not being presented primarily for an
          improper purpose, such as to harass or to cause unnecessary delay or needless
          increase in the cost of litigation; (2) The claims… and other legal contentions
          therein are warranted by existing law or by a nonfrivolous argument for the
          extension, modification, or reversal of existing law or the establishment of new
          law; [and] (3) The allegations and other factual contentions have evidentiary
          support or, if specifically so identified, are likely to have evidentiary support after a
          reasonable opportunity for further investigation or discovery….”




          2|Page
Case 2:20-cv-01437-ODW-AS Document 61-2 Filed 06/22/20 Page 4 of 5 Page ID #:1309




          Rule 3.1 of the California Rules of Professional Conduct provides that “[a] lawyer
          shall not: (1) bring or continue an action… [or] assert a position in
          litigation…without probable cause and for the purpose of harassing or maliciously
          injuring any person; or (2) present a claim…in litigation that is not warranted
          under existing law, unless it can be supported by a good faith argument for an
          extension, modification, or reversal of the existing law.”

          Given your legal obligations, I have previously offered you an opportunity to
          present any evidence in your or your client’s possession that would arguably
          support any of these claims against these defendants. Specifically, by email dated
          April 1, 2020, I contacted Ms. Mallgrave and requested that Plaintiff dismiss Mrs.
          Joaquin and Mr. Zamora. Then, on April 3, 2020, I met and conferred with Ms.
          Mallgrave by phone to discuss this request. During that call, I explained that there
          were no charging allegations against these defendants and that there were no facts
          that support the merits of the causes of action asserted against them. I asked her to
          identify any facts that would arguably support these claims against Mrs. Joaquin
          and Mr. Zamora, as none have been alleged (or exist). Ms. Mallgrave failed to
          identify any such alleged facts. Instead, she explained that she would need to
          analyze the issues and get back to me at a later date.

          Then, on April 10, 2020, Ms. Mallgrave emailed me and stated: “We considered
          your requests, but will not be dismissing Alma or Adoraim from the complaint at
          this time.” No further explanation was provided. She did not identify any facts that
          support any of Plaintiff’s claims against either defendant. And she did not offer any
          explanation why Plaintiff refused the request for dismissal.

          Given the absence of charging allegations, the absence of any alleged facts that
          support the causes of action alleged, and the failure to provide any additional and
          unalleged facts in Plaintiff’s possession supporting these claims, the facts clearly
          establish that Plaintiff’s initial prosecution and continued prosecution of this Action
          against both Mrs. Joaquin and Mr. Zamora is without probable cause. The facts
          further establish that Plaintiff brought and continues to bring the claims against
          these defendants for the purpose of harassing or maliciously injuring these
          individuals. The continued prosecution of these claims is, by all appearances, a bad
          faith effort to force them to incur the substantial costs and expenses of defending
          themselves against such false claims out of hostility and in an effort to leverage and
          extort a settlement. Moreover, the unusual decision to schedule and host a press
          conference and stream that on the internet further establishes and increases the
          damages incurred by my clients.

          The decision to prosecute and to continue to prosecute this Action against
          Mrs. Joaquin and Mr. Zamora has exposed Plaintiff and her counsel, including Jeff
          Anderson & Associates, Greenberg Gross LLP, and the individual attorneys
          identified as counsel of record on the Complaint, among others, to an action for
          malicious prosecution and the associated damages recoverable in that action. The


          3|Page
Case 2:20-cv-01437-ODW-AS Document 61-2 Filed 06/22/20 Page 5 of 5 Page ID #:1310




          damages available to Mrs. Joaquin and Mr. Zamora include, and are not limited to,
          attorneys’ fees and costs incurred defending this Action, emotional distress, harm
          to reputation, lost wages, and punitive damages. In an effort to mitigate these
          damages, and in recognition that the claims against these individuals are completely
          without merit, we demand that Plaintiff dismiss Mrs. Joaquin and Mr. Zamora from
          the Action immediately and in no event later than Friday, May 1, 2020.

          All rights reserved.

           Sincerely,



          Reed Aljian




          4|Page
